



EXHIBIT 10.14
SEPARATION AGREEMENT


This SEPARATION AGREEMENT (“Agreement”) is made and entered into by and between
Alta Mesa Services, LP, a Texas limited partnership (the “Company”), and Michael
A. McCabe (“Executive”). The Company and Executive may be individually referred
to herein as the “Party” and collectively as the “Parties.” This Agreement is
effective on the date it is signed by the last Party to sign it (“Effective
Date”).


WHEREAS, Executive and the Company entered into the Employment Agreement dated
as of February 9, 2018 (the “Employment Agreement”); and


WHEREAS, Executive will resign from the Company, effective as of the earlier of
(i) March 31, 2019, or (ii) a date to be designated solely by the Company (the
“Retirement Date”), and thus Executive’s employment with the Company and all of
its Affiliates will terminate as of the close of business on the Retirement Date
subject to the terms and conditions of this Agreement; and


WHEREAS, the purpose of this Agreement is to set forth the terms governing
Executive’s separation from the Company and its Affiliates;


NOW, THEREFORE, in consideration of the promises, conditions, and mutual
covenants set forth in this Agreement, and for such other good and valuable
consideration, the receipt and legal sufficiency of which the Parties
acknowledge, the Parties hereby agree as follows:


1.
Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings given to them in the Employment Agreement.

2.
Retirement. Executive will resign from employment with the Company and its
Affiliates, and all of its and their applicable boards of directors, committees,
trustee positions and all other executive, managerial, or fiduciary positions
with the Company and its Affiliates and any of their employee benefits plans,
effective as of the Retirement Date unless Executive is earlier terminated by
the Company for Cause. Executive’s resignation shall be deemed to be a voluntary
termination by the Executive for Good Reason under Section 6(d)(15) of the
Employment Agreement. In the event of Executive’s death on or before the
Retirement Date, Executive’s death shall be deemed to be a voluntary termination
by the Executive for Good Reason under the Employment Agreement in all respects
except that payments shall be made to the Executive’s Beneficiary.

3.
Salary and Benefits. Except as otherwise provided in this Agreement, from the
Effective Date through the Retirement Date, Executive will continue to receive
the salary and benefits, including Annual Bonus, as set forth in and subject to
the Employment Agreement as modified by this Agreement as follows:
notwithstanding any provision in the Employment Agreement or the LTIP to the
contrary, the Company shall not grant or issue to Executive during, or with
respect to, the 2019 calendar year or any subsequent calendar year any incentive
awards under the LTIP, and Executive confirms and agrees that he shall not be
granted or otherwise receive any such incentive awards in 2019 or at any other
time with respect to the 2019 calendar year or any subsequent calendar year, as
referenced in Section 5 of the Employment Agreement. Regarding the Annual Bonus,
Executive understands and agrees that his eligibility for any Annual Bonus is
limited to only the 2018 and 2019 Annual Bonuses, subject to the terms and
conditions of the Employment Agreement, including, but not limited to, the
Annual Bonuses being paid on a pro rata basis.



(Please initial)
Executive /s/ MAM
Company Representative /s/ HC    Page 1

--------------------------------------------------------------------------------





4.
Severance Benefits. Provided that Executive (a) complies with this Agreement and
Sections 9 through 17, 21, 25, 31, 32, 34, and 37-39 of the Employment
Agreement, and(b) executes and does not revoke the Global Release, as referenced
in Section 5 of this Agreement, Executive shall be entitled to: (a) the vesting
acceleration under the LTIP provided under Section 6(a)(4)(A) of the Employment
Agreement; (b) the severance benefits provided under Sections
6(b)(1)(A)(“Termination Not Following Change in Control”), (2), and (3) of the
Employment Agreement; and (c) a lump sum payment (“Lump Sum Payment”) of One
Hundred Seventeen Thousand, Two Hundred and Nine dollars ($117,209.00), minus
lawful withholdings (collectively, “Severance Payments”). Executive agrees that
these Severance Payments constitute the only severance or other compensation the
Executive is entitled to receive regarding Executive’s termination of employment
with the Company. Therefore, Executive agrees that Executive has waived and has
no right to the Additional Payments referenced in Sections
6(b)(1)(B)(“Anticipatory Termination”) or 6(b)(1)(C)(“Termination Following
Change in Control”) of the Employment Agreement. In addition, Executive hereby
consents and agrees to cancel and forfeit Tranche #1 of the performance-based
restricted stock units that were granted to him pursuant to the “Alta Mesa
Resources, Inc. 2018 Long Term Incentive Plan Performance-Based Restricted Stock
Unit Grant Notice” dated April 12, 2018 (for the avoidance of doubt, such
tranche consists of 33,543 Shares), and to execute any documents requested by
the Company to effectuate and record such cancellation within 10 days from the
Effective Date. In the event that on or before the Retirement Date, Executive is
terminated by the Company for Cause, Executive shall not be entitled to the
benefits described above in this Section, and instead shall receive only the
severance benefits as provided for in the Employment Agreement that are
applicable to an involuntary termination for Cause.

5.
Release Consideration. Executive agrees that in exchange for the benefits
referenced in this Agreement, Executive will execute a release of all known or
unknown claims (“Global Release”) following the Retirement Date, which shall be
similar, in all material respects, to the “Release Agreement” attached to this
Agreement as Exhibit A. Executive understands and agrees that a failure to
timely execute and return the Global Release will result in Executive being
ineligible for the benefits referenced in this Agreement.

6.
No Further Obligation. The Parties agree that, apart from the amounts specified
in this Agreement, which has modified the Employment Agreement, Executive shall
not be entitled to any other payments, reimbursements or other monetary or other
consideration from the Company or any of its Affiliates. Except as stated in
this Agreement, or as required by law, all other compensation, bonuses,
commissions, paid time off, expense reimbursements, and other benefits which
relate to Executive’s employment or termination of employment with the Company
and all of its Affiliates, except as memorialized in this Agreement, shall cease
as of the Retirement Date unless otherwise terminated sooner pursuant to their
terms or due to Executive’s earlier termination of employment. Executive agrees
that only this Agreement and its modifications to his Employment Agreement shall
govern the compensation, benefits, severance or other consideration that
Executive shall be entitled to receive from the Company or any of its
Affiliates. Accordingly, the Employment Agreement standing alone shall be void
and have no force and effect regarding (a) compensation or benefits Executive is
entitled to receive through the Retirement Date, or (b) severance or any other
compensation or benefits owed to Executive regarding his termination of
employment with the Company or any of its Affiliates.

7.
Cooperation and Consultation. Executive agrees to cooperate with the Company in
connection with any claims, causes of action, investigations, hearings,
proceedings, arbitrations, lawsuits, or other matters that have been brought, or
may be brought in the future, against or on behalf of the Company that relate to
events or occurrences that transpired while Executive was employed by the
Company. Executive’s cooperation in connection with this Section shall include,
without limitation, being reasonably available to meet and fully cooperate with
the Company or its designated representative, being reasonably available to meet
with counsel to prepare for discovery or trial, to prepare and submit
affidavit(s) or declaration(s), act as a witness on behalf of the Company at
convenient times, and to provide true and accurate testimony regarding any such
matters. Executive further agrees to provide consultation on non-legal matters
for the Company when requested by the Company following the Retirement Date. The
Company agrees to compensate Executive at an hourly rate of Five Hundred Dollars
and No Cents ($500.00) for the services described in this Section and agrees to
generally limit non-legal consultation to no more than ten (10) hours a week.
Executive will also be eligible for travel and other reasonable and customary
expenses incurred by Executive when providing the services described in this
Section. Executive understands that all services and compensation described in
this Section will be as an independent contractor and will be paid through
payments by the Company that are reported on an IRS Form 1099. After the
Retirement Date, Executive will not receive any other compensation or benefits
as an Executive of the Company unless specifically provided for under this
Agreement. The Company alone shall determine if and when it needs any of these
services from Executive, and the Company alone shall determine when to cease
these services.

8.
Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the governing law and venue provisions of the Employment
Agreement.

9.
Mandatory Arbitration. This Agreement shall be subject to the mandatory
arbitration provisions in Section 31 of the Employment Agreement.

10.
Waiver. A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be



(Please initial)
Executive /s/ MAM
Company Representative /s/ HC    Page 2

--------------------------------------------------------------------------------





construed to be, a waiver of any later breach of the same or other Agreement
provision.
11.
Severability and Reformation. The Parties agree that in the event any court of
competent jurisdiction or arbitrator holds any provision of this Agreement to be
invalid or unenforceable, such invalid or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required, and the
remaining provisions shall not be affected or invalidated and shall remain in
full force and effect. Further, should any provision of this Agreement be held
by a court of competent jurisdiction or arbitrator to be enforceable only if
modified, such holding shall not affect the validity or enforceability of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the Parties with such modification, if any, to become a part hereof and
treated as though contained in this original Agreement, nor shall such holding
affect the enforceability or validity of the offending provision in any other
jurisdiction. The Parties further agree that any such court or arbitrator is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety. The Parties expressly agree that this Agreement, as so modified
by any such court or arbitrator, shall be binding upon and enforceable against
each other.

12.
Assignment. This Agreement shall be binding upon and inure to the benefit of
Executive and the Company, and any parents, subsidiaries, affiliated companies,
successors, or assigns of the Company, but otherwise shall not be for the
benefit of any third parties.

13.
Execution. This Agreement may be executed in one or more counterparts, each of
which, when executed and delivered, shall be an original, and all of which
together shall constitute one and the same instrument. This Agreement may also
be executed by facsimile or electronic signatures which signatures shall be
deemed as effective as original signatures.

14.
Incorporation of Employment Agreement. This Agreement incorporates the
Employment Agreement by reference including all of Executive’s covenants
therein. To the extent there is any conflict or inconsistency between a
provision in this Agreement and a provision in the Employment Agreement, as
determined by the Company, the provision in this Agreement shall control. For
purposes of clarity, Executive understands and agrees that Executive has
continuing obligations to the Company both now and after Executive’s Retirement
Date under Sections 9 through 17, 21, 25, 31, 32, 34, and 37-39 of the
Employment Agreement. Executive also understands that this Agreement has
modified the Employment Agreement and limits the compensation, benefits,
severance and other consideration that Executive may be entitled to receive from
the Company as to onlywhat is contained in this Agreement.

15.
Entire Agreement; Modification. This Agreement and the Employment Agreement, as
modified by this Agreement, set forth the entire agreement between the Parties
concerning the subject matter in this Agreement, except as otherwise stated
herein. No oral statements or other prior written material not specifically
incorporated into this Agreement shall be of any force and effect, and no
changes in or additions to this Agreement shall be recognized, unless
incorporated into this Agreement by written amendment, such amendment to become
effective on the date stipulated in it. Any amendment to this Agreement must be
signed by both Parties to this Agreement. This Agreement supersedes any prior
oral or written agreements, understandings, promises, or inducements between
Executive and the Company concerning the subject matter in this Agreement, with
the exception of any confidentiality agreement or any other obligation which, by
its terms or by operation of law, survives the termination of Executive’s
employment.



PLEASE READ CAREFULLY BEFORE SIGNING


a.
Executive acknowledges that he has carefully read and understands the terms of
this Agreement and his obligations hereunder.



b.
Executive acknowledges that he has been advised to review this Agreement with an
attorney of his choosing.



[Signature page follows.]




(Please initial)
Executive /s/ MAM
Company Representative /s/ HC    Page 3

--------------------------------------------------------------------------------






EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SEPARATION AGREEMENT AND
FULLY UNDERSTANDS ITS CONTENTS, AND VOLUNTARILY SIGNS IT OF HIS OWN FREE WILL.


IN WITNESS WHEREOF, the Parties have signed this Agreement, on the dates
indicated below, with the intent to be bound by its terms and conditions.


COMPANY:


By: /s/ Harlan H. Chappelle    


Name: Harlan H. Chappelle
Title: Chief Executive Officer
Dated this 13th day of November 2018


EXECUTIVE:
 
WITNESS:
 
 
 
 
 
By:
/s/ Michael A. McCabe
 
By:
/s/ Suellen Adams
 
 
 
 
Witness signature
Name:
Michael A. McCabe
 
Name:
Suellen Adams
Date:
November 13, 2018
 
Date:
November 13, 2018









(Please initial)
Executive /s/ MAM
Company Representative /s/ HC    Page 4